998 So. 2d 645 (2008)
ST. LUCIE COUNTY SCHOOL BOARD, Florida, Appellant,
v.
STATE BOARD OF EDUCATION, State of Florida, Appellee.
No. 1D07-6562.
District Court of Appeal of Florida, First District.
December 2, 2008.
*646 Ronald G. Meyer, Jennifer Blohm, and Janeia R. Daniels of Meyer and Brooks, P.A., Tallahassee; and Daniel Harrell of Gonano, Harrell & Ferguson, Fort Pierce, for Appellant.
Deborah K. Kearney, General Counsel, Florida Department of Education, Tallahassee; and Bill McCollum, Attorney General, and Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The St. Lucie County School Board challenges the constitutionality of section 1002.335, Florida Statutes (2006), alleging it violates article IX of the Florida Constitution. We hold section 1002.335 is facially unconstitutional. See Duval County Sch. Bd. v. State Bd. of Educ., 1D07-6041, 998 So. 2d 641, 2008 WL 5055659 (Fla. 1st DCA Dec. 2, 2008).
BROWNING, C.J., BARFIELD, and KAHN, JJ., concur.